Title: John Adams to Thomas Cushing, 25 October 1784
From: Adams, John
To: Cushing, Thomas


        
          Dear Sir
          Auteuil near Paris Oct. 25. 1784
        
        Within a few days I have recd your Favour of the 16 of August, with the Resolve of the General Court of the 6 and 7 of July.
        The Line between Massachusetts and Nova Scotia gave me much Uneasiness at the Time of the Negotiation of the Provisional Articles, and Still continues to distress me. I knew that the French in former Times, had a Practice of erecting an holy Cross of Wood upon every River they had a Sight of, and that Such Crosses had been found on the Banks of all the Rivers in that Region. and that Several Rivers, for this Reason were equally intituled with any one, to the Appellation of St. Croix. St. Johns River, had a Number of those Crosses and was as probably meant in the Grant to Sir William Alexander and in the Charters of Massachusetts as any other. I would accordingly have insisted on st. Johns as the Limit.— But no Map or Document called St. Johns, St. Croix, nor was there one Paper to justify Us in insisting on it.— The Charters, the Grant to Alexander, all the Maps and other Papers agreed in this that St. Croix was the Line between Massachusetts and Nova Scotia. My Colleagues thought they could not be justified in insisting on a Boundary which No Record or Memorial Supported and I confess I thought So too after mature Reflection, especially as the British Ministers insisted long on Kennebeck and to the last Moment on Penobscut and We found their Instructions upon this Point were So rigorous, that they could not have agreed to St Johns without

Sending another Courier to England, a Loss of Time which would not only have hazarded but finally lost the whole Peace for that Year, as I fully believe.
        We had before Us, through the whole Negotiation, a Variety of Maps, but it was Mitchells Map, upon which was marked out the whole of the Boundary Lines of the United States, and the River st Croix which we fixed on, was upon that Map the nearest River to st. Johns.— so that in all Equity, good Consciance and Honour, the River next to st Johns should be the Boundary.— I am glad the general Court are taking early Measures, and hope they will pursue them Steadily, untill the Point is settled, which it may be now amically. if neglected long it may be more difficult.
        It is reported here that the Indians are at War with the English, which is the Excuse given out for the neglect of evacuating the Posts upon our Frontier near the Lakes. Sir John Johnsons Conference may be intended to make Peace in order to the Evacuation, which could not easily be performed, in Sight of hostile Indians. I cannot believe that the British Ministry, mean to violate the Treaty in this Point, because it must bring on a War, which none of them would be willing to take upon himself, at present.
        I was once upon a Committee with Mr Bowdoin and drew a State of the Claim of the Province, to the Lands now called Vermont, and I learn by a Letter from Mr Dalton that the Report in my Hand Writing has been lately before the General Court. it contains all I ever knew upon the subject, and much more than I now remember.
      